t c memo united_states tax_court albert anderson petitioner v commissioner of internal revenue respondent docket no filed date albert anderson pro_se charles e buxbaum for respondent memorandum opinion thornton judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to claim his son as a dependent and whether he is entitled to the earned_income_credit unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue background some facts have been stipulated and are so found when he petitioned the court petitioner resided in new jersey in date petitioner married angela whitted ms whitted petitioner and ms whitted remained married throughout but never lived together on date petitioner had a son by ms cynthia adjin- tettey ms adjin-tettey petitioner did not live with ms adjin-tettey she and their infant son lived a or 15-minute drive away in petitioner held two jobs from a m to p m he worked as a gas station attendant at sam’s club and from p m to a m he worked as a room service attendant at the tropicana casino in atlantic city on his federal_income_tax return petitioner reported wage income of dollar_figure he claimed head_of_household filing_status and a dependency_exemption deduction for his and ms adjin-tettey’s son petitioner also claimed an earned_income_credit of dollar_figure in the notice_of_deficiency respondent determined that petitioner was entitled to no dependency_exemption deduction and that his proper filing_status was single respondent also disallowed the earned_income_credit discussion the dollar_figure deficiency arises from respondent’s disallowance of the earned_income_credit of the same amount the amount of the deficiency appears to be unaffected by respondent’s changing petitioner’s filing_status consequently we need not address that issue see 64_tc_589 20_bta_647 similarly respondent’s disallowance of the dependency_exemption deduction for petitioner’s son does not appear to affect directly the amount of the deficiency as discussed below however the dependency issue is relevant in assessing petitioner’s entitlement to the earned_income_credit for that reason we address the dependency issue before considering petitioner’s entitlement to the earned_income_credit dependency_exemption deduction a taxpayer is allowed a dependency_exemption deduction for each dependent sec_151 to qualify as the taxpayer’s dependent an individual must among other things receive or be treated as receiving over half of his or her support from the taxpayer sec_152 in the case of a child whose parent sec_1 we note however that to qualify as a head_of_household an individual must be unmarried sec_2 and that an individual will be treated as not married if so treated under sec_7703 the parties agree that petitioner was married and as discussed infra we conclude that petitioner should not be treated as not married under sec_7703 live apart at all times during the last months of the calendar_year a special rule generally treats the child as receiving over half of his or her support from the parent having custody for the greater portion of the year see sec_152 sec_1 b income_tax regs this special rule applies only if the child both receives over half of his or her support during the year from his or her parents and is in the custody of one or both parents for more than half the year sec_152 petitioner claims that his infant son lived with him in he acknowledges that his son’s mother ms adjin-tettey lived at a different address according to petitioner’s testimony each morning a friend would drive ms adjin-tettey who was unemployed and the infant son from her residence to petitioner’s where mother and son would remain until petitioner came home from his day job so that they would be with him while he slept a couple of hours then according to petitioner’s testimony on his way to his night job he would drop ms adjin- tettey and his son off at her own residence where mother and son would spend the night before repeating the routine the next day petitioner’s testimony strains credulity but even if we were to assume his testimony is true petitioner cannot prevail on this issue in the first instance he has not shown that he or ms adjin-tettey or the two together provided over half the child’s total support during moreover under petitioner’s own version of the facts it is apparent that ms adjin-tettey had custody of the child for a greater portion of the year than did petitioner accordingly under the special rule_of sec_152 even if he or ms adjin-tettey or the two together had provided over half the child’s total support during the exemption would belong to ms adjin-tettey and not to petitioner therefore petitioner cannot claim his son as a dependent for earned_income_credit sec_32 allows an earned_income_credit in the case of a married individual the earned_income_credit is allowable only if a joint_return is filed for the taxable_year sec_32 sec_1_32-2 income_tax regs for this purpose marital status is determined under sec_7703 as of the end of the taxable_year the parties agree that petitioner was married to ms whitted as of date petitioner and ms whitted did not file petitioner provided several receipts that showed approximately dollar_figure worth of items purchased for a child but has not established the total amount of support provided for his son or the portion of the total support that he or ms adjin-tettey provided petitioner does not contend and the record does not suggest that ms adjin-tettey ever released her claim to the exemption pursuant to sec_152 a joint_return for accordingly petitioner is not allowed to claim the earned_income_credit for unless he is able to establish that pursuant to sec_7703 he and ms whitted should be treated as not married petitioner would need to establish among other things that he was entitled to claim a dependency_exemption deduction for his son for and that his home was the principal_place_of_abode for his son for more than half of see sec_7703 as just discussed however petitioner is not entitled to a dependency_exemption deduction for his son for moreover petitioner has failed to show that his home was his son’s principal_place_of_abode for more than half of under petitioner’s own version of the facts his son was always with ms adjin-tettey and always slept at her residence accordingly the son’s principal_place_of_abode during was with his mother petitioner is ineligible for the earned_income_credit for at trial petitioner sought to establish that he and ms whitted had filed an amended joint return petitioner was unable to produce a signed copy of any such amended joint_return or any proof that he ever mailed such a return to respondent respondent’s records show no amended joint_return as having been filed in his petition petitioner states that the purported amended joint_return was only for immigration purposes we conclude that petitioner never filed a joint_return with respondent to reflect the foregoing decision will be entered for respondent
